Citation Nr: 1310798	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-47 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.  

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel

INTRODUCTION

The appellant is not a veteran.  The Veteran in this case is the biological father of the appellant.  The Veteran had active service from January 1967 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  The RO denied entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.


FINDINGS OF FACT

1.  There remains no question of fact pertinent to a resolution of this appeal.  

2.  The mother of the appellant is not a Vietnam veteran. 


CONCLUSION OF LAW

The claim for entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects is without legal merit.  38 U.S.C.A. §§ 1805, 1812, 1815 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.814, 3.815 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

As discussed below, the facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to benefits under 38 U.S.C.A. Chapter 18 for an individual with a disability from covered birth defects whose biological mother is or was a Vietnam veteran.  For this reason, the VCAA is inapplicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  

The Board notes that VA provided a notice letter to the appellant in February 2010.  The letter notified the appellant of what information and evidence must be submitted to substantiate a claim for benefits under 38 U.S.C.A. § 1815 for a child born with birth defects, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim was readjudicated in the February 2012 supplemental statement of the case.  For these reasons, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Analysis

VA law provides that a monetary allowance may be paid for certain birth defects if the veteran who served in the Republic of Vietnam during the Vietnam era is the mother of the natural child at issue.  38 U.S.C.A. § 1815; 38 C.F.R. § 3.815.  Entitlement to an allowance for a birth defect other than spina bifida is limited to those individuals whose natural mother was a Vietnam veteran.  See Jones v. Principi, 16 Vet. App. 219 (2002) (spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue); 38 U.S.C.A. §§ 1805(a), 1812, 1815; 38 C.F.R. §§ 3.814(a), 3.815.  

Within the meaning of this law, the term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1). 

In this case, the pertinent facts at issue are not in dispute.  The appellant asserts entitlement to benefits pursuant to 38 U.S.C.A. § 1815 based upon his father's Vietnam service.  He contends that his father was contaminated by herbicides while serving in Vietnam and the Veteran subsequently contaminated the appellant's mother when he returned to the United States.  The appellant asserts that this led to his birth defect, which is a club foot.  The appellant does not allege, and it is not shown, that his mother is a veteran who served in Vietnam.  There is no basis in VA law for payment involving disabilities, other than spina bifida, of a natural child whose father served in Vietnam; therefore, the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

VA may only pay benefits within the scope of specific payments authorized by Congress.  The United States Supreme Court has held that not even the temptations of a hard case will provide a basis for ordering recovery contrary to the terms of the regulation, for to do so would disregard the duty of all courts to observe the conditions defined by Congress for charging the public treasury.  OPM v. Richmond, 496 U.S. 414, 421 (1990).  In spite of the appellant's plight, the Board is bound in its decisions by the laws of Congress, regulations of the Department, instructions of the Secretary, and precedent opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2012).


ORDER

The claim for benefits under 38 U.S.C.A. § 1815 for a child born with birth defects being without legal merit, and the appeal is denied.   




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


